VAR BBURT, P. J.,
(dissenting.) Upon an inspection of this record, it would appear that this action was tried at a circuit term of the supreme court of the state of Rew York. We are not aware of the existence of any such term or branch of the supreme court; and, if the regularity of this judgment had been assailed upon the ground that it appeared upon its face that the proceedings were assumed to have been had in a court which had no existence, a serious question might have been raised. It is apparent that the counsel for the respondent is unaware of the fact that the *446circuit courts and the supreme court are entirely different, tribunals,, and that there is no provision of law by which issues of fact can-be tried before a jury in the supreme court. But, as no motion has been made to • set aside this judgment upon that ground, it cannot be considered here. But this manifest looseness of practice, and ignorance of the constitution of the courts, cannot be allowed to pass unnoticed.
In the disposition of this case the questions of law involved will be considered upon the findings of the learned court below.
It- appears that by the will of one Ann Bloodgood, who died in March, 1855, there was given and bequeathed the use, income, and interest of the sum of $4,500 to Maria Louisa Collins, for and during her natural life, to be paid to her half-yearly on her own separate receipt; that letters testamentary upon this will were issued to one William C. Brinclcerhoff, an executor therein named; that upon the settlement of the estate of said Ann Bloodgood thesai-d sum of $4,500 became reduced to the sum of $4,297.29; and that by order of the court, in September, 1865, one Beebe was appointed trustee to receive said sum of $4,297.29, and to apply the-use, interest, and income of said fund in the manner and to the-person in said will of said Ann Bloodgood mentioned; that said Beebe ,was required to give a bond in the penal sum of $10,000, and', that -the bond upon which this suit was brought was thereupon-executed by the defendant Donohue and one Ryckman, which bond' was duly approved, and thereupon said sum of $4,297.29 was paid to Beebe; that Beebe continued to hold said fund until his death, which occurred in May, 1884, and subsequently thereto his last' will and testament was duly admitted to probate by the surrogate of the county of blew York; that in June, 1884, this court attempted to appoint said Maria Louisa Collins, the beneficiary of' the fund in question, upon her petition to the court, trustee to receive and hold said fund, and to apply the use, interest, and income thereof to her own use, and to account and pay over the principal to the person to whom the same should be determined to belong; and in January, 1885, said Collins, having duly qualified, by executing the bond required by the order-appointing her, demanded of the executors of Beebe the fund of' $4,297.29, together with the interest thereon, and that they refused to comply with the demand so made; that in August, 1885, said’ Maria L. Collins* as trustee, commenced an action against the-executrix and executors of Beebe for an accounting of the acts and proceedings of Beebe as to said fund, which accounting was duly ordered, and upon the coming in of the referee’s report upon such accounting a judgment was entered for the sum of' $12,367.65, being the principal sum of $9,636.40, together with in-' terest thereon from the 22d of May, 1884, and $658.19 costs of the-action, in all amounting to $13,315.84; that, upon due leave of the surrogate, execution was issued upon the judgment", which was returned by the sheriff wholly unsatisfied; that no part of said' judgment has been paid, and the same remains wholly unpaid;, and! *447that demand for the payment thereof has been made of the defendants Donohue and Byckman, and they both refused to comply with such demand. The court found that the defendant Donohue had loaned and advanced to said Maria L. Collins the sum of $900. Upon these facts, judgment was given by the court against the defendants Donohue and Byckman for the amount of the bond, ($10,000,) with interest thereon from the 20th of December, 1888, ($2,100,) amounting in the aggregate to $12,100, less $900, making in all $11,200, besides the costs and disbursements of the action; and, judgment having been thereupon entered, this appeal is taken.
Various questions have been raised upon this appeal, some of which it is necessary, very briefly, to discuss; and the first is that the court had no power whatever to appoint Maria L. Collins trustee, and that she could obtain no title whatever to the trust fund by reason of such appointment. It is claimed by the counsel for the respondent that said Maria L. Collins, as cestui que trust, was not excluded from occupying the relation of trustee for her own benefit, and he cites some authorities which favor that view. But it seems to us that a very brief consideration of those things necessary to the existence of a trust show the fallacy of such' a position, and the recent authorities are distinctly opposed to any such incongruity. It seems to be absolutely certain that the court has no greater power in the appointment of a trustee than a testator has; and, if a testator has no power to appoint a cestui que trust his -trustee, then it would seem to follow, as a natural consequence, that an attempt upon the part of the court to make such an appointment would be wholly nugatory. There are three necessary ingredients to the existence of a trust: First, the subject-matter of the trust; second, a trustee; and, third, a beneficiary. And, if there is an attempt to merge the functions and duties of a beneficiary with those of a trustee, the trust is absolutely destroyed. In the case of Woodward v. James, 115 N. Y. 346-357, 22 N. E. Rep. 150, this view was sanctioned, where it is held that:
“It is undoubtedly true that the same person cannot be at the same time trustee and beneficiary of the same identical interest. To say that he could, would be a contradiction in terms as complete and ns violent as to declare that two solid bodies can occupy the same place at the same instant. Where, however, the trustee is made beneficiary of the same estaite, both in respect to its quality and quantity, the inevitable result is that the equitable is merged in the legal estate, and the latter only remains.”
And in the case of Coster v. Lorillard, 14 Wend. 265, it was held that the legal character of the trustee is wholly separate and distinct from that of the beneficiary. Each is incompatible with the other, and both cannot, by any possibility, be united in the same person. It is therefore apparent that the court had no power to make the appointment of this beneficiary as a trustee for herself, and, if such a thing was attempted to be done, such action upon the part of the court would be void. Bow, it is to be observed that all that the court did was to appoint Maria L. ColVns trustee to receive and hold the said fund of $4,297.29, and nothing else, and to apply the use and income of that fund :her own use. *448and to pay over the principal, etc. She was not appointed trustee of any claims which existed against the prior trustee, or of any income with which the prior trustee was chargeable. She was simply appointed trustee of the original fund of $4,297.29, and of nothing else. Under these circumstances it is difficult to see how she acquired title, as trustee, to anything more than the fund of which she was appointed trustee; and therefore the claim sought to be enforced in this action, and for which judgment has been rendered, is far in excess of anything to which the court has attempted to confer title upon her. If it be urged that the judgment against the executors of the former trustee is conclusive upon these defendant's, it is sufficient to say that it appears upon the face of the title upon which the rights of the plaintiff who brought the action absolutely depend that she had no claim whatever to a large part of the amount which went to make up that judgment; and there is no rule which makes a surety responsible simply because a judgment is entered against his principal, which, upon its face, shows that it was entered without right. Under these circumstances, we think that the judgment appealed from was erroneous, and should be reversed, and a new trial ordered, with costs to the appellant, to abide the event.